EXHIBIT 10.6

FOURTH LEASE MODIFICATION AND EXTENSION AGREEMENT

Fourth Lease Modification and Extension Agreement (“Fourth Modification”) dated
October 8, 2007 between ABNER PROPERTIES COMPANY, c/o Williams U.S.A. Realty
Services Inc., 380 Madison Avenue, New York, New York 10017, (hereinafter
referred to as “Landlord”) and ALLOY, INC. (f/k/a Alloy On-Line, Inc.), a
Delaware corporation, having an office at 151 West 26th Street, New York, New
York (hereinafter referred to as “Tenant”).

W I T N E S S E T H :

WHEREAS, Landlord and Tenant entered into that certain lease agreement dated as
of November 2, 1999 (hereinafter, together with any and all modifications,
amendments and extensions thereof, collectively referred to as the “Lease”)
Tenant leased from Landlord the entire rentable area of the eleventh
(11th) floor (the “Original Demised Premises”), as now occupied; portions of the
tenth (10th) floor known as 10th Floor Rear (the “First Additional Space”), and
10th Floor South (the “Second Additional Space”); and the entire rentable area
of the ninth (9th) floor (the “Third Additional Space”), in the building known
as 151 West 26th Street, New York, New York (the “Building”) for a term expiring
on March 31, 2013; and

WHEREAS, Landlord and Tenant now desire to amend the Lease to (i) provide for
Tenant to substitute the First Additional Space and Second Additional Space with
the entire rentable area of the twelfth (12th) floor (“Substitution Space”);
(ii) extend the term of the Lease with respect solely to the Substitution Space
so that it shall expire on February 28, 2018 and (iii) otherwise modify the
terms of the Lease as provided below;

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto mutually covenant and agree as follows:

1. The term of the Lease, with respect solely to the Substitution Space, is
hereby extended for an additional period of four (4) years and eleven
(11) months so that it shall expire on February 28, 2018 instead of on the date
set forth in the Lease for its expiration, subject, however, to any earlier
termination under the terms of the Lease.

2. Effective as of November 1, 2007 (the “Substitution Space Commencement
Date”), Landlord shall deliver and Tenant shall accept the Substitution Space in
its “as is” condition with no work letter/work allowance and/or rental
concession and/or abatement to be performed or granted by Landlord, except as
provided herein and in Exhibit A hereof (“Landlord’s Work”), provided, however,
Landlord shall permit Tenant and its representative immediate access to the
Substitution Space fro the purposes of performing the Initial Work, as
hereinafter defined, provided such access does not interfere with and/or delay
the performance or increase the cost of the Landlord’s Work. Either as of
February 28, 2008, or any earlier date thereto as selected by Tenant, provided
that Tenant gives Landlord at least thirty days’ written notice thereof, which
notice designates the desired surrender date of the First Additional Space and
Second Additional Space (“Surrender Date”) Tenant shall surrender and Landlord
shall accept possession of the First Additional Space and Second Additional
Space, which premises are to be delivered free of all liens, claims, damages,
occupants and personal property subject to the applicable provisions in the
Lease which apply to the condition of the demised premises upon expiration of
the term.; and thereupon, the premises demised to Tenant under the Lease shall
be deemed to consist only of the Substitution Space; Original Demised Premises
and Third Additional Space and the leasing thereof shall be upon all of the
terms and conditions contained in the Lease as modified by this Fourth
Modification; and Tenant’s obligation to pay rent as provided herein shall
commence. In connection with the Landlord’s Work, Tenant agrees, if required, to
provide access to the Substitution Space and will permit Landlord access thereto
for the purposes of Landlord performing the Landlord’s Work without rent
reduction or other concession to Tenant. Landlord agrees that the Landlord’s
Work shall be conducted, to the extent practicable (but without the necessity of
incurring overtime wages or other additional costs) in such manner so as to
minimize interference with Tenant’s use of the Substitution Space. Tenant
expressly acknowledges that in addition to all other rent and additional rent
charges with respect to the Original Demised Premises, Substitution Space and
Third Additional Space, Tenant shall also be responsible for all rent and
additional rent charges with respect to the First Additional Space and Second
Additional Space through the Surrender Date. Upon execution and delivery of this
Fourth Modification between the parties hereto Landlord agrees to promptly
commence and diligently perform the Landlord’s Work.

LOGO [g62257img010.jpg]

 

1



--------------------------------------------------------------------------------

3. The following amendments to the Lease, with respect solely to the
Substitution Space, shall become effective as of the Substitution Space
Commencement Date:

(i) The “annual rental rate” shall be:

a) Five Hundred Ten Thousand ($510,000.00) Dollars per year ($42,500.00 per
month) from the Substitution Space Commencement Date to and including
October 31, 2008;

b) Five Hundred Twenty Five Thousand Three Hundred ($525,300.00) Dollars per
year ($43,775.00 per month) from November 1, 2008 to and including October 31,
2009;

c) Five Hundred Forty One Thousand Fifty Nine ($541,059.00) Dollars per year
($45,088.25 per month) from November 1, 2009 to and including October 31, 2010;

d) Five Hundred Fifty Seven Thousand Two Hundred Ninety One ($557,291.00)
Dollars per year ($46,440.92 per month) from November 1, 2010 to and including
October 31, 2011;

e) Five Hundred Seventy Four Thousand Nine ($574,009.00) Dollars per year
($47,834.09 per month) from November 1, 2011 to and including October 31, 2012;

f) Six Hundred Twenty One Thousand Two Hundred Thirty ($621,230.00) Dollars per
year ($51,769.17 per month) from November 1, 2012 to and including October 31,
2013;

g) Six Hundred Thirty Nine Thousand Eight Hundred Sixty Seven ($639,867.00)
Dollars per year ($53,322.25 per month) from November 1, 2013 to and including
October 31, 2014;

h) Six Hundred Fifty Nine Thousand Sixty Three ($659,063.00) Dollars per year
($54,921.92 per month) from November 1, 2014 to and including October 31, 2015;

i) Six Hundred Seventy Eight Thousand Eight Hundred Thirty Five ($678,835.00)
Dollars per year ($56,569.58 per month) from November 1, 2015 to and including
October 31, 2016;

j) Six Hundred Ninety Nine Thousand Two Hundred ($699,200.00) Dollars per year
($58,266.67 per month) from November 1, 2016 to and including October 31, 2017;
and

k) Seven Hundred Twenty Thousand One Hundred Seventy Six ($720,176.00) Dollars
per year ($60,014.67 per month) from November 1, 2017 to and including
February 28, 2018;

(ii) The rent due for the use of water, as set forth in Article 29 of the Lease,
and the contract price for sprinkler advisory service, as set forth in Article
30 of the Lease, shall be $150.00 each per month;

(iii) The percentage utilized for computing additional rent due to Real Estate
Tax Increases as set forth in Article 41 of the Lease shall be 8.333%; and the
base year utilized therein shall be 2007/2008; and

(iv) “Tenant’s Share” utilized for computing additional rent due to Utility
Escalations as set forth in Article 71 (A)(v) of the Lease shall be 8.333% and
the base year utilized in Article 71 (A)(iii) shall be 2007.

4. Anything herein to the contrary notwithstanding, and provided Tenant is not
then in default in any of the terms, covenants and conditions of the Lease or
this Fourth Modification, Fixed Rent payable hereunder with respect to the
Substitution Space for the period of November 1, 2007 to and including April 30,
2008 shall be abated.

5. A. Tenant, at its sole cost and expense, shall cause to be prepared and
delivered to the Landlord four (4) complete sets, including at least one (1) set
of reproducible sepias, of final and complete dimensioned architectural plans,
specifications, and working drawings, in a form ready for use as construction
drawings (“Tenant’s Plans”) indicating the entire scope of the improvements and
alterations which Tenant desires to perform in order to prepare the demised
premises for its initial occupancy. Landlord agrees that Landlord shall not
unreasonably withhold or condition its consent with respect to Tenant’s proposed
improvements and alterations provided same do not adversely affect (i) any
structural elements of the building, (ii) the exterior of the demised premises
or the building, and (iii) any mechanical, electrical, plumbing, or other
building system. Landlord shall notify Tenant of any objections Landlord may
have with respect to the matters shown on Tenant’s Plans. Tenant shall at its
cost, cause its architect to

LOGO [g62257img011.jpg]

 

2



--------------------------------------------------------------------------------

revise Tenant’s Plans in such manner as to eliminate Landlord’s objections and
resubmit the revised Tenant’s Plans for Landlord’s approval. When Landlord shall
determine that Tenant’s Plans are appropriate and satisfactory, Landlord shall
cause same to be initialed on behalf of Landlord, thereby evidencing the
approval thereof by Landlord, and shall return one (1) set so initialed to
Tenant. Upon such approval Tenant at its sole cost and expense shall cause all
of Tenant’s Plans to be filed with the appropriate governmental and
quasi-governmental agencies having or asserting jurisdiction over the demised
premises and/or the building. Landlord’s approval of Tenant’s Plans shall not be
construed or deemed to be a representation or warranty by Landlord that Tenant’s
Plans comply with the rules and regulations of the Department of Buildings of
The City of New York or any other governmental and/or quasi-governmental
authorities having or asserting jurisdiction over the demised premises or the
building. Tenant shall comply with any changes in the Tenant’s Plans required by
any governmental and/or quasi-governmental authorities having or asserting
jurisdiction over the demised premises or the building and shall otherwise
comply with the applicable provisions of Articles 3 and 44. Tenant proposes that
the Initial Work hereunder shall be similar to the work performed by Tenant in
the Original Demised Premises and the Third Additional Space, and in connection
therewith, and notwithstanding anything to the contrary contained herein,
Landlord hereby conceptually consents to such Initial Work subject to Tenant’s
submission of full plans and specification regarding such Initial Work and
Tenant’s compliance with all applicable provisions of the Lease and further
provided that such alterations will not adversely affect the Building’s systems
and/or adversely impact upon the structure of the Building.

(B) Tenant acknowledges that it has inspected the building and the demised
premises and agrees to accept the demised premises in its “as is” physical
condition as of the date possession is tendered to Tenant and acknowledges that
Landlord shall not be obligated to make any improvements or alterations to the
demised premises whatsoever.

(C) Landlord agrees that it shall reimburse Tenant for Work Cost (as hereinafter
defined) for work performed by Tenant (“Tenant’s Initial Work”) performed in the
demised premises, as provided in this subparagraph:

(i) Tenant’s Initial Work shall consist of the labor and materials and
architectural services (exclusive of labor and materials and such services used
to furnish or install trade fixtures, furniture, furnishings, moveable equipment
and any personal property whatsoever) used by Tenant to construct permanent
leasehold improvements and alterations, including without limitation, the
furnishing and installation of air-conditioning units) and the installation of
bathrooms in order to prepare the Substitution Space for its initial occupancy.

(ii) “Work Cost” shall mean the amount paid by Tenant for completed Tenant’s
Initial Work.

(iii) “Requisition” shall mean a request by Tenant for a payment from Landlord
under this Article for the Work Cost of the Tenant’s Initial Work to which the
Requisition relates and shall consist of such documents and information from
Tenant as Landlord may reasonably require to substantiate the items of Tenant’s
Initial Work completed and paid for by Tenant and to determine the Work Cost for
those items, and shall include without limitation, the following: bills,
receipts, lien waivers, releases and estoppel letters from all contractors,
subcontractors, vendors, materialmen and suppliers; and architects’
certifications;.

(a) From time-to-time, but not more than once a month, Tenant may give Landlord
a Requisition for so much of the Work Cost as arose since the end of the period
to which the most recent prior Requisition related, or, with respect to the
first Requisition, for the initial Work Cost.

(b) If Tenant is not in material default under this Lease, within thirty
(30) days after Landlord receives a Requisition, Landlord shall pay Tenant
ninety percent (90%) of the Work Cost reflected in such Requisition and shall
withhold the remaining ten percent (10%) of Work Cost (the “Retainage”); within
thirty (30) days after Tenant furnishes Landlord with its final Requisition,
which final Requisition shall reflect that all Tenant’s Initial Work has been
completed and paid for in full by Tenant, Landlord shall pay Tenant all the
Retainages.

(iv) The total payment to be made by Landlord shall not exceed the lesser of the
total Work Cost or $400,000.00 (“Landlord’s Maximum Contribution”). The balance
of the Work Cost shall be borne by Tenant.

(D) Tenant’s Final Plans shall comply with all rules and regulations and other
requirements of any governmental authorities having or asserting jurisdiction
over the demised premises or the building.

LOGO [g62257img012.jpg]

 

3



--------------------------------------------------------------------------------

(E) Tenant may from time-to time prior to completion of Tenant’s Initial Work
make such changes in the Tenant’s Initial Work as it deems appropriate, provided
that with regard to any material changes (other than that required by
governmental agencies) that would pursuant to Article 3 or 38 require Landlord’s
consent, Landlord’s consent shall be obtained. Any such changes made prior to
completion of Tenant’s Initial Work shall be considered part of Tenant’s Initial
Work.

(F) Worker’s Compensation, public liability insurance, and property damage
insurance, all in amounts and with companies and on forms reasonably
satisfactory to Landlord, shall be provided and at all times maintained by
Tenant’s contractors engaged in the performance of Tenant’s Initial Work and,
before proceeding with the Tenant’s Initial Work, certificates of such insurance
shall be furnished to Landlord.

6. Effective upon the execution and deliver of this Fourth Modification between
the parties hereto:

(i) Article 66 of the Lease is hereby deleted therefrom and replaced with the
following Article 66:

“66. INSURANCE

(A) Tenant, at Tenant’s sole cost and expense, shall obtain and maintain in
effect commencing with the delivery of possession date and continuing throughout
the term of this lease, insurance policies providing for the following
coverage:(a) all risk property insurance, insuring Tenant’s merchandise, trade
fixtures, furnishings, equipment and all items of personal property of Tenant
located on or in the demised premises, in an amount equal to not less than the
full replacement value thereof and business interruption/extra expense on an
actual loss sustained basis, provided however that such amount shall be capped
at $5,500,000.00. Any and all proceeds of such insurance, so long as the lease
shall remain in effecti shall be used only to repair or replace or pay for the
items so insured; (b) a commercial general liability policy, including Landlord
and any entity in which Landlord owns an interest and any entity affiliated with
Landlord and each of their members, managers, shareholders, directors, officers,
partners, employees, servants and agents as additional insureds, protecting
against any and all claims for injury to persons or property occurring in or
about the demised premises and protecting against assumed or contractual
liability under this lease with respect to the demised premises and the
operations of Tenant and any subtenant of Tenant in, on or about the demised
premises, with such policy to be in the minimum amount of$2MM combined single
limit per occurrence/$2MM general aggregate per location, provided however, that
at Landlord’s option, such minimum limit may from time to time, be increased,
with such increase to occur not more often than once during each lease year
during the term hereof; (c) products liability insurance for merchandise offered
for sale or lease from the demised premises, including (if this Lease covers
demised premises in which food and/or beverages are sold and/or consumed) liquor
liability coverage (if applicable to Tenant’s business) and coverage for
liability arising out of the consumption of food and/or alcoholic beverages on
or obtained at the demised premises of, of not less than $2MM per occurrence
/aggregate for bodily injury and death and property damage; (d) comprehensive
automobile liability insurance, including non-owned auto and hired car coverage
providing third party liability insurance, covering all licensed vehicles owned
or operated by or on behalf of Tenant; (e) workers’ compensation coverage as
required by law; (f) with respect to alterations, improvements and the like
required or committed to be made by Tenant hereunder, contingent liability and
builders risk insurance in amounts satisfactory to Landlord; and (g) the
insurance required under any separate exhibits.

(B) All insurance policies herein to be procured by Tenant shall: (i) be written
as primary coverage, not contributing with, nor in excess of, coverage that
Landlord may carry; (ii) be issued by insurance companies reasonably
satisfactory to Landlord, with a Best’s rating of no less than A VIII and
authorized to do business in the State of the New York; (iii) shall contain any
express waiver of any right of subrogation by the insurance company against
Landlord, Landlord’s managing agent and their respective agents, employees and
representatives which arises or might arise by reason of any payment under such
policy or by reason of any act or omission of Landlord, its agents, employees or
representatives. Neither the issuance of any insurance policy required
hereunder, nor the minimum limits specified herein with respect to Tenant’s
insurance coverage, shall be deemed to limit or restrict in any way Tenant’s
liability arising under or out of this lease. With respect to each and every one
of the insurance policies herein required to be procured by Tenant, on or before
the commencement date and before any such insurance policies shall expire,
Tenant shall deliver to the Landlord a duplicate original or certified copy of
each such policy or a certificate of the insurer, certifying that such policy
has been issued, providing the coverage required by this

LOGO [g62257img013.jpg]

 

4



--------------------------------------------------------------------------------

section and containing provisions specified herein, together with evidence of
payment of all applicable premiums. Any insurance required to be carried
hereunder, may be carried under a blanket policy covering the demised premises
and other locations of Tenant. Each and every insurance policy required to be
carried hereunder by or on behalf of Tenant shall provide (and any certificate
evidencing the existence of each such insurance policy shall certify) that, the
insurer will endeavor to send notice of cancellation, material change or failure
to renew the coverage provided by such insurance policy, provided however that
Tenant shall be obligated to give Landlord notice of such cancellation or
failure to renew the coverage of said insurance policy within one (I) business
day after Tenant’s receipt of notice of same from its insurance carrier, and
failure to do so shall be deemed a material default under the Lease. Tenant
shall not do so or permit to be done any act or thing upon the demised premises
that will invalidate or be in conflict with fire insurance policies covering the
building containing the demised premises or any part thereof, including all
common areas, or fixtures and property therein, or any other insurance policies
or coverage referred to above in this Article; and Tenant shall promptly comply
with rules, orders, regulations, or requirements relating to such insurance
policies, and shall not do, or permit anything to be done, in or upon the
demised premises, or bring or keep anything therein, which shall increase the
rate of fire insurance on the building in which the demised premises are located
or on any property, including all common areas, located therein, or increase the
rate or rates of any other insurance referred to here in above. If any act or
omission of Tenant, its agents, employees or contractors shall result in any
increase in the premium rates applicable to any such insurance policies carried
by Landlord, or other increased costs to Landlord in connection therewith, then
Tenant shall reimburse Landlord on demand as additional rent for the amount of
any such increased rates or costs. In particular, if Tenant uses the demised
premises for the preparation of food, Tenant shall reimburse Landlord or demand,
for any part of the premium for insurance coverage required to be paid on
account of such use of the demised premises.

(C) Landlord and Tenant hereby release and waive all rights of recovery against
each other, their officers, directors, shareholders, partners, joint venture
partners, employees and agents for any loss arising from any cause covered by
any insurance required to be carried by each of them pursuant to this Article,
or any other insurance actually carried by each of them even if the loss is due
to the negligence of the other. This waiver includes any deductibles and/or self
insured retentions each chooses to retain. Each party shall cause its insurers
to waive all rights of recovery by way of subrogation against the other in
connection with any damage covered by any such policy.”

7. Upon Tenant’s written request, Landlord agrees to install a building standard
skylight (“Skylight”) upon the Building’s roof in accordance with the provisions
of this Article. Tenant expressly acknowledges that Tenant shall be responsible
for fifty (50%) percent of any and all costs incurred by Landlord in connection
with the Skylight (“Skylight Work”), including without limitation, the
installation thereof, and such costs shall be paid upon demand therefor,
provided that Landlord has delivered to Tenant evidence of such costs incurred
and shall be deemed additional rent under the Lease. Landlord shall obtain two
(2) bids from contractors for the performance of Skylight Work. Landlord’s
solicitation of bids for the performance of Skylight Work, may include
contractors designated by Tenant in writing, provided that such contractors are
reasonably acceptable to Landlord for the performance of Skylight Work, and
provided further, however, that Landlord’s previous experience with any such
contractor may form a basis upon with Landlord may reasonably refuse to accept
such contractor. Landlord shall forward to Tenant a copy of the accepted bid and
within five (5) business days thereafter Tenant shall have the option to either
(i) accept said bid in which event Tenant shall be responsible for the costs
relative to the Skylight Work in accordance with the provisions of this Article;
or (ii) reject such bid. If Tenant rejects the bid, Landlord will then submit to
Tenant another bid for its consideration, provided however, that if Tenant
rejects more than two (2) bids, Landlord shall have no further obligation to
perform such Skylight Work. Supplementing the provisions of Article 4 of the
Lease, Landlord shall be responsible for the repair of the Skylight, at
Landlord’s, expense provided that any required repairs thereto are not
occasioned by Tenant’s acts or omission. In addition, all repairs made by
Landlord pursuant to this Article shall be conducted, to the extent practicable
(but without the necessity of incurring overtime wages or other additional
costs) in such manner so as to minimize interference with Tenant’s use of the
demised premises.

8. Landlord represents that there is currently 150 amps 3 phase electric current
available to service the Substitution Space. Anytime after the Substitution
Space Commencement Date, Tenant may provide Landlord with a load letter,
reasonably satisfactory to Landlord, evidencing Tenant’s need for additional
electric power, up to a maximum of an additional 350 amps, with respect to the
Substitution Space, and

LOGO [g62257img014.jpg]

 

5



--------------------------------------------------------------------------------

Landlord shall make available such additional power to service the Substitution
Space. Notwithstanding anything to the contrary contained herein, Landlord may,
at its option, anytime during the term of the Lease, including without
limitation the period of time immediately after which Tenant submits its load
letter, have its electrical engineer survey Tenant’s electric current
requirements and consumption thereof and issue a load letter as to the status of
Tenant’s power requirement and consumption thereof. If said load letter states
that (i) Tenant requirements and its then consumption level of electric current
with respect to the Substitution Space, is less than the amount of amps then
being distributed to Tenant, then in such event, Landlord may redistribute the
balance of such power (i.e. the difference between Tenant’s then current
consumption in amps and the amount of amps then being distributed to Tenant) and
to other tenants in the Building or for Landlord’s Building systems; or (ii) is
less than the amount of the amps reflected in Tenant’s load letter, then
Landlord shall only be required to provide the additional amps as reflected in
the load letter submitted by Landlord’s electrical engineer.

9. Promptly subsequent to the full execution of this Fourth Modification between
parties hereto, Landlord agrees to provide Tenant with an ACP-5 certificate, or
comparable certificate providing in effect that plans for alterations to be
performed to the Substitution Space may be filed with the New York City
Department of Buildings as a “no asbestos” project and that no action need be
taken regarding asbestos with respect to the Substitution Space. In addition,
Landlord will be responsible, at its sole cost and expense, to promptly
encapsulate or remove any friable asbestos in the Substitution Space, provided
however that any violations of laws relating to asbestos caused by Tenant’s
construction shall be remedied by Tenant at its sole cost and expense.

10. In addition to the foregoing, the Landlord shall not be bound by any
representations, understandings, promises or agreements not contained in the
Lease or in this Fourth Modification, and this Fourth Modification shall not
bind the Landlord and the Tenant until executed and delivered.

11. This Fourth Modification may not be changed, modified or canceled orally and
shall be binding upon and inure to the benefit of the respective parties hereto,
their successors, and except as otherwise provided in the Lease, their assigns.
As modified and extended by the terms of this Fourth Modification, the Lease is
hereby ratified and confirmed in all respects.

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Modification as
of the day and year first above written.

 

Witness:     ABNER PROPERTIES COMPANY

LOGO [g62257img018.jpg]

    BY:  

LOGO [g62257img020.jpg]

As to Landlord       Jonathan Rosen, General Partner Witness:     ALLOY, INC.

LOGO [g62257img019.jpg]

    BY:  

LOGO [g62257img021.jpg]

As to Tenant      

Jim Johnson, President

66 2nd Avenue

New York, New York 10003

LOGO [g62257img015.jpg]

 

6



--------------------------------------------------------------------------------

LOGO [g62257img016.jpg]

Exhibit “A” (Workletter) annexed to and forming part of Fourth Lease
Modification and Extension Agreement dated October 8, 2007 between ABNER
PROPERTIES COMPANY, as Landlord and ALLOY, INC., as Tenant, covering, inter
alia, the entire 12th floor in the building known as 151 West 26th Street, New
York, New York.

Provided the Tenant is not in default hereunder, Landlord agrees, at its own
cost and expense, to do the following work within the Substitution Space in
building standard manner:

 

  1) Demolish and remove all interior non-load bearing drywall partitions.

 

  2) Replace the existing windows located in rear portion of the Substitution
Space with new building standard windows.

Any request by Tenant for Landlord to make any changes in or to the work set
forth above must be made in writing to Landlord who may consent to or reject
such requests. To the extent such changes result in additional costs or delay
the completion of Landlord’s work, Tenant shall be responsible for such
additional costs and delay.

In addition, Tenant shall be liable for any delays resulting from Tenant’s
requests regarding the scheduling of Landlord’s work or from any other action of
Tenant which otherwise impacts Landlord’s ability to perform such work.

Except as provided in this Work letter, Landlord shall be under no obligation to
make any other improvements or alterations in the Substitution Space and Tenant
agrees to accept the demised premises “as is” in its present condition. Any work
conditioned upon Tenant’s request is deemed waived unless requested in writing
more than six (6) months prior to expiration of the within term.

Tenant shall, if required hereunder, make elections and deliver any plans and
specifications to Landlord for Landlord’s approval as soon as reasonably
practical. They shall incorporate all information which may be needed by
Landlord to let the contracts for the performance of the work, and shall be
fully dimensioned working drawings. Progress of the work shall not affect the
payment of rent.

LOGO [g62257img017.jpg]

 